Citation Nr: 1511924	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2013, the Veteran, accompanied by his representative, testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file
 
FINDING OF FACT

Bilateral hearing loss is manifested by no more than auditory acuity level IV in the right ear and level II in the left ear.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85 , Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

The appeal arises from the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file. 

The Veteran was also afforded VA examinations in connection with his claims which are fully adequate to decide the issues on appeal. The Veteran was examined and his claims file reviewed during these examinations and the criteria necessary for deciding the claims were addressed. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak an examiner's notation that the hearing loss affected the Veteran's ability to sleep was found to be adequate.  Martinak v. Nicholson, at 454-6.  In the instant case, the December 2012 VA examiner noted that the Veteran's functional effects consisted of difficulty hearing in groups and background noise.  This was at least as thorough a report as was found adequate in Martinak.  Further, the Court in Martinak held that an inadequacy in the examiner's report of functional impairment would not be prejudicial unless entitlement to an extraschedular rating was raised.  Martinak v. Nicholson, at 455-6.  As discussed below, the manifestations of the Veteran's hearing loss are contemplated by the rating schedule and do not required referral for extraschedular consideration.

Although the Veteran's representative asked at the hearing that the Veteran be afforded a new hearing; the Veteran could not say that the disability had gotten worse since the last examination in December 2012, and there is no other evidence of a change since that time.  The mere passage of time is insufficient to trigger VA's duty to provide a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

With respect to the hearing, the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  The Veteran had previously received notice from the RO as to the reasons a compensable rating had not been assigned.  He offered testimony as to his symptoms and thereby demonstrated an understanding that the disability was rated on this basis.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II. Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

The benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3.  In addition, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Martinak, Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

At an August 2010 VA examination, the pure tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
RIGHT
45
50
55
60
LEFT
35
20
30
55

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 53 decibel loss in the right ear and a 35 decibel loss in the left ear. The audiologist indicated that the Veteran had 80 percent speech discrimination in the right ear and 92 percent speech discrimination in the left ear. These audiometry test results equate to level IV hearing in the right ear and level I hearing in the left ear, using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, level IV hearing in the right ear and level I hearing in the left ear results in a noncompensable disability rating. 38 C.F.R. § 4.85. 

The Veteran was also afforded a VA examination dated in December 2012.  At the examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
45
50
55
55
LEFT
30
35
40
55

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 51 decibel loss in the right ear and a 40 decibel loss in the left ear.  The audiologist indicated that the Veteran had 88 percent speech discrimination in the right ear and 88 percent speech discrimination in the left ear.  These audiometry test results equate to level II hearing in the right ear and level II hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  

Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  In describing the impact his hearing loss has on ordinary conditions of daily life, the Veteran indicated that he has difficulty hearing in groups and background noise. 

The Board also notes that the Veteran's outpatient treatment records have been reviewed.  Private treatment reports indicate several hearing tests.  These evaluations indicate hearing loss as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
40-45
40-45
50
55-70
LEFT
15-50
0-25
15-35
35-45

Using the readings showing the most severe hearing loss registered in these examinations, pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 52.5 decibel loss in the right ear and a 38.75 decibel loss in the left ear.  The audiologists also indicated speech discrimination in the right ear ranging from
76-96 percent in the right ear, and between 88 - 100 percent in the left ear.  

Using the measurements most favorable to the Veteran, these audiometry test results equate to level IV hearing in the right ear and level II hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level IV hearing in the right ear and level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

The Board finds that the requirements for higher evaluations for bilateral hearing loss are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  He has, in fact not done so. 

The Veteran testified that he had difficulty with tones and levels when using hearing aids, and that he had difficulty hearing the television and in communicating with his wife.  He is essentially describing the effects of impaired hearing.  Such effects do not take the Veteran's case outside the norm as to warrant the referral of the case for the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  In Martinak, the court essentially found that the Veteran's report of disturbed sleep did not take the case into the realm of extraschedular rating.  In this case, the Veteran's reports of specific situations in which he experiences impaired hearing do not show manifestations outside of the schedular criteria.  Even if his reports could be construed as showing symptoms not contemplated by the rating criteria, he has not reported any interference with employment or other exceptional factors.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The preponderance of the evidence is against the Veteran's claim; therefore, reasonable doubt does not arise, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.




						(CONTINUED ON NEXT PAGE)
ORDER

 A compensable evaluation for bilateral hearing loss is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


